Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 11, 12, 15-17 are rejected under 35 U.S.C. 102a2 as being anticipated by Todd (US 20100116967 A1).
Regarding Claim 1, Todd discloses a stowable propulsion device for a marine vessel, the stowable propulsion device comprising: a base (Element 104) configured to be coupled to the marine vessel; a propulsor (paragraph 5) configured to propel the marine vessel in water; an arm (Element 2) that pivotably couples the propulsor to the base such that the propulsor is movable into and between a stowed position located proximate to the marine vessel and a deployed position located relatively distal from the marine vessel as compared to the stowed position; an actuator linkage comprising: a first link (Element 20) that is pivotably coupled to the base; and a second link (Element 40) that pivotably couples the first link to the arm; and an actuator (Element 30) that pivots the actuator linkage so as to move the propulsor into and between the stowed position and the deployed position.  

Regarding Claim 2, Todd discloses stowable propulsion device according to claim 1, wherein the actuator is pivotably coupled to the base at a first pivot axis and pivotably coupled to the first link at a second pivot axis.  (See Fig. 2.)

Regarding Claim 11, Todd discloses stowable propulsion device according to claim 1, further comprising a stop member that limits pivoting of the first link relative to the second link.  (Element 120 in conjunction with 30 limits the pivoting.)

Regarding Claim 12, Todd discloses stowable propulsion device according to claim 11, wherein an angle between the first link and the second link is greater than 180 degrees when the propulsor is in the deployed position.  (Exterior angle, see Fig. 1)

Claims 15-17 claim the method of configuring and coupling the apparatus limitations of Claims 1, 11, -12 and are rejected on the same grounds because they are shown configured and coupled in the drawings of Todd.

Allowable Subject Matter
Claims 3-10, 13, 14, 18, 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 allowed.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746. The examiner can normally be reached M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        30 Sept 2022